Elmer, J.,
(dissenting.) It is a well-established and important principle of the common law, that no court will lend its aid to a man who founds his cause of action upon an immoral or an illegal act, a principle adopted not for the benefit of the defendant, for in many cases he has the benefit of it, contrary to what seems the real justice of the case, as between him and the plaintiff, hut founded on general principles of policy and for the better vindication of the laws. The same principle is otherwise expressed by the maxim, where two parties are equally criminal, the condition of the defendant is best. Holman v. Johnson, Cowp. 341; Vandoren v. Staats, Penn. 887; 2 Par. Con. 252, note s.
In the case of Cotton v. Thurland, 5 Term R. 405, it was held that this principle does not apply to the case of money deposited with a stakeholder to abide the determination of an illegal wager; and it may now be considered as the established doctrine, that such money may he recovered back by the depositor at any time, either before or after the determination of the wager, if it remains in his hands. *64Smith v. Bickmore, 4 Taunt. 474; Hastelow v. Jackson, 8 B. & C. 221; Martin v. Hewson, 29 E. L. & E. R. 424; McAllister v. Hoffman, 16 S. & R. 147; Conklin v. Conway, 18 Penn. St. R. 329; Kelly v. Bartley, 1 Sandf. 15; Ruckman v. Pitcher, 1 Coms. 392; Bates v. Lancaster, 10 Humph. 134; Humphreys v. Magee, 13 Missouri 435; Bledsoe v. Thompson, 6 Rich. S. C. 44.
These were all eases arising upon illegal bets where the stakeholder was not implicated in'the guilt of the transaction, and rest upon the reason stated by Kent, in Vischer v. Yates, 11 Johns. 31, that the stakeholder is not equally criminal. When the case of Moore v. Trippe, Spenc. 263, was decided by this court, in 1844, the act of 1811 was partly in force, which imposed no penalty on the stakeholder, and gave an action to the loser to recover from the winner any money he had paid over to him, a circumstance much relied on by the judge who delivered the opinion.
The existing statute of this state, to prevent horse-racing, (Nix. Dig. 315,) contains no clause authorizing money lost to be recovered back, but makes all parties, including those who bet and stakeholders, liable to indictment. Both parties in this case were, therefore, equally criminal, and the maxim that the law will afford no aid to either of them, fully applies. The obvious policy of the act, which is more stringent than the' previous acts, in my opinion is, by making all parties equally criminal, to throw them all out of the protection of the law. To maintain his case, the plaintiff was obliged to show himself and the stakeholder guilty of the illegal act ;• for, had he shown only the payment of the money, the law would have implied that it was paid for a good consideration. One of the penalties of (die crime is, that the mouey staked can never be reclaimed.
Whether this policy, or that of allowing a person making a bet to repent before the bet is decided, or to dispute the fairness of the race, and recover back his money from *65the stakeholder or the winner, is or is not the one most likely to effect the object of preventing horse races, and belting thereon ; it belongs to the legislature to decide, and not to the courts. We must presume that the law-making power had in view the well-known principles of the common law, and framed the statute so as to leave the guilty parties to their full operation.
The cases I have referred to hold that money bet on an illegal wager may be recovered back of the stakeholder; but all the authorities deny the action after the illegal contract lias been executed by the payment of the money to the winner before the depositor lias rescinded the contract, unless the statute expressly allows an action against the winner. In cases where, as between the party to a bet and the stakeholder, there was no illegality, it is only after the execution of the contract that the parties become equally criminal ; and so long as the mere deposit of the money involves no criminality, but the illegality meant to be prevented is only the determination of the wager, it is in consonance with the policy of the prohibition to permit a party to repent, and thus prevent the illegal thing from being done. The result of the authorities is stated, in 2 Par. Con. 252, to be, “that he who advances money in consideration of a promise or undertaking to do a tiling prohibited by law, or morality, or public policy, may, at any time before it is done, rescind the contract, and prevent the thing from being done, and recover back the money; but it would seem obvious, if he delays rescinding until his decision is inoperative, and the thing will still be done, although the contract at the time of the rescission was in form executory, it should come under the same rule as an executed contract for unlawful purposes.” Many of the eases have gone very far in search of reasons for sustaining actions against persons receiving money which they had no equitable claim to retain, and have thus unnecessarily weakened the salutary rule of the common law; but I am not aware that a contract has been *66held to be executory, and liable to be rescinded, where the stakeholder was expressly forbidden to hold the money, and made punishable for doing so. The contract to hold the money, from which in other cases the law implies a contract to return it if demanded, is in such a case itself illegal, aud comes within the plain intent of the rule, which treats the contract, after it has been consummated by the payment of the money to the winner, as executed, for the very purpose of punishing it, by holding it to be beyond the pale of the law. The thing prohibited has been done, although all the contemplated evil may not have ensued. In the case of a bet upon a horse race, the statute punishes the mere making of it, and the holding of the money, precisely as if the race had been run. It strikes at the very beginning of the evil. No one can examine the numerous reported cases without perceiving that the repentance, which induces parties to rescind a contract to pay a bet, or where the statute has authorized an action against the winner, which produces a suit, has commonly grown out of a dispute about the fairness of the proceedings. The bills of exception in this case show this motive, and that one of the horses was actually trotted over the ground. Such disputes certainly deserve no favor, and are best decided by denying to the parties all aid from the courts. In my opinion, the judgment should be reversed.